United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.O., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Sutter Creek, CA, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 13-1840
Issued: September 24, 2013

Case Submitted on the Record

ORDER REMANDING CASE AND DENYING REQUEST FOR ORAL
ARGUMENT
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

On August 5, 2013 appellant filed an appeal of a May 29, 2013 final decision of the
Office of Workers’ Compensation Programs (OWCP).
The appeal was docketed as
No. 13-1840.
The May 29, 2013 OWCP decision finalizes a preliminary determination that an
overpayment of $148,642.64 was created and that appellant was at fault in creating the
overpayment. According to the record, on May 29, 2013 appellant submitted 36 pages of
evidence and argument with respect to the overpayment issues. There is no indication that
OWCP reviewed the evidence submitted on May 29, 2013. In the May 29, 2013 final decision,
OWCP states that appellant’s response to the preliminary determination was a letter dated
April 22, 2013 that was received on April 26, 2013.
It is well established that a claimant is entitled to a decision with findings of fact and a
statement of reasons,1 and the Board has held that OWCP must review all the evidence received
by OWCP prior to the issuance of its final decision.2 Board decisions are final with regard to the
1

20 C.F.R. § 10.126.

2

See Kenneth R. Love, 50 ECAB 193, 198 (1998); see also William A. Couch, 41 ECAB 548 (1990).

subject matter appealed, and it is crucial that OWCP consider all evidence relevant to the subject
matter that was properly submitted to OWCP prior to the issuance of its final decision, even if
received the same day of issuance.3 In the present case OWCP did not properly review the
relevant evidence of record. The case will be remanded to OWCP for proper consideration of
the evidence and an appropriate decision.4
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 29, 2013 is set aside and the case remanded for further
action consistent with this order of the Board.
Issued: September 24, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

3

See S.A., Docket No. 13-117 (issued April 25, 2013); Linda Johnson, 45 ECAB 439 (1994); Patsy R. Tatum, 44
ECAB 490 (1993).
4

Appellant requested an oral argument with respect to her appeal. In view of the Board’s findings, an oral
argument would only delay adjudication of the claim and serve no useful purpose.

2

